Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 05 May 2021 has been entered.


 Status of Application, Amendments, and/or Claims
3.	The request for continued examination and Amendment filed 05 May 2021 has been received and entered in full.  Claim 1 has been amended, and claims 2, 4, 11-14, 21-22, 24 and 26 have been cancelled. Claims 1, 3, 5-10, 15, 17 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19 and 27-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
4.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.	Therefore, claims 1, 3, 5-10, 17, 18-20, 25 and 27-28 are pending and the subject of this Office Action. 

Withdrawn Objections and/or Rejections
6.	The rejection of claims 1-7, 9-10, 15, 17-20, 25 and 27 under 35 U.S.C. 112(a), as set forth at pp. 4-10 of the previous Office action (mailed 09 December 2020) is withdrawn in view of Applicant’s amendment of claim 1, and cancellation of claims 2 and 4 (filed 05 May 2021).

Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 18, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  an active step of administering the antibody (claim 18), the compound (claim 27) or pharmaceutical composition (claim 28). Furthermore, the claims are indefinite because they do not have a step that clearly relates back to the preamble.  For example, there is no step indicating that administration of the antibody/compound/composition results in treatment, or what the intended outcome is, such as treatment of a condition or disease (i.e., therapeutically effective).  It is thus unclear what the claimed method is intending to accomplish.
10.	Claims 18, 27 and 28 are rejected as being indefinite for reciting the phrase “a disorder or a condition involving the antibody of claim 1 and a dysfunction, being direct or in association with another physiological route, of the axis comprising an endothelin and at least the endothelin receptor sub-type B. The discussion of physiological functions and dysfunctions associated with the endothelin axis and its receptors at pg. 1 of the Specification is noted but vague, is exemplary rather than limiting, and fails to breathe life and meaning into the term, and thus is insufficient to render the claims definite.



Claim Rejections - 35 USC § 112 (Enablement)
11.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


12.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
13.	The claims are drawn quite broadly to a method for treating and/or preventing a disorder or a condition involving the endothelin receptor sub-type B antibody and a dysfunction, being direct or in association with another physiological route, of the axis comprising an endothelin and at least the endothelin receptor sub-type B (See 112(b) rejection supra).  The claims also recite wherein said disorder or said condition is a cancer.  However, the instant specification fails to teach how to achieve the proposed treatment, thus requiring undue experimentation of one skilled in the art to use the claimed invention with a reasonable expectation of success.

15.	The Specification teaches that endothelin and its receptors are implied in several physiological functions and dysfunctions, such as arterial hypertension, atherosclerosis, coronary artery diseases, liver dysfunctions, cerebrovascular diseases, Crohn’s disease, pulmonary fibrosis, and asthma (See pp. 1-2).  The Specification also discloses 3 antibodies Rendomab B-49, Rendomab B-41 and Rendomab B-36, are disclosed as binding the human endothelin receptor subtype B with high affinity (See Figure 1), and further discloses that fluorescently-labeled Rendomab-B49, Rendomab-B41 and Rendomab-B36 demonstrate binding of these antibodies in tumor cells isolated from biopsies of patients with a glioblastoma (See Figures 5-8).  Accordingly, the Specification asserts that antibodies which bind the endothelin receptor subtype B would be useful for treating a wide variety of diseases/disorders that involve endothelin and its receptors, particularly cancer cells expressing the endothelin receptor sub-type B (See pg. 4).  
16.	However, the instant specification does not teach how to treat and/or prevent a disorder or a condition involving the endothelin receptor sub-type B antibody and a dysfunction, being direct or in association with another physiological route, of the axis comprising an endothelin and at least the endothelin receptor sub-type B by administering an antibody which binds said receptor.  The specification fails to disclose how to assess in vivo a pharmaceutically effective amount of an anti- endothelin receptor sub-type B antibody, nor has it established that administering said antibody In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.

17.	In the instant case, there are no working examples presented in the instant specification that describe the successful treatment of a disorder or a condition involving endothelin or the endothelin receptor sub-type B receptor by the administration of an anti-endothelin receptor subtype B antibody.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the administration of an undetermined amount of an anti-endothelin receptor subtype B antibody would lead to the treatment of a variety of diseases/disorders involving endothelin and its receptors.
18.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:


19.	Thus, in view of the breadth of the claims, the lack of teachings and the total absence of working examples, the instant specification is not found to be enabling for a method for treating disorder or a condition involving endothelin or the endothelin receptor sub-type B receptor by administering an anti-endothelin receptor subtype B antibody to the subject.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the Applicants’ invention as currently claimed.


Summary
20.	Claims 1, 3, 5-10, 15, 17, 20 and 25 are allowed.
Claims 18-19 and 27-28 stand rejected.
	

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        June 5, 2021